Title: To Benjamin Franklin from Margaret Stevenson, 5 August 1773
From: Stevenson, Margaret
To: Franklin, Benjamin


Dear Sir,
Thursday Augt 5 [1773]
I am much obliged, with your kind inquires, the Cheldren I thanke God, ar All weell and your D and your Lady B— hom i Dinde with a Tusday and Dannke your health, all ar well at Ewell. I am verey well But do not expect to Continu so Long; for I have lifed opon Benns [Beans] and Backon for ten days. I have noe News, Mr. Faver has Bin to the Printers as orderd; he is writing and as you request a line from me I have no grater Pleasuer, Dear Sir, then when I can oblige my Beast frinde. I shall be glad to see you come home well, which is the Sincerr wish of your fathfull Servant
Margt Stevenson
 
Addressed: Doct. Franklin
